department of the treasury internal_revenue_service te_ge eo examinations commerce street mc dal dallas tx tax_exempt_and_government_entities_division number release date uil date date person to contact identification_number contact telephone number in reply refer to ein certified mail -- return receipt requested dear a final revocation letter as to your exempt status under sec_501 of the this is internal_revenue_code the internal revenue service’s recognition of your organization as an ofganization described in sec_501 is hereby revoked effective may 20xx we have made this determination for the following reason s sec_1_501_c_3_-1 provides that in order for an organization to be it must be both organized and operated exempt under section exclusively for one or more of the purposes specified in such section if an organization fails to meet either the organizational or operational_test it is not exempt c reg c -1 c operates treas exclusively for exempt purposes only if it engages primarily in activities that accomplish exempt purposes specified in sec_501 an organization must not engage in substantial activities that fail to further an exempt_purpose an organization provides that your organization’s primary activity is the sale and rental of durable medical equipment to the public at competitive commercial prices as such you failed to meet the requirements of sec_501 and treasury regulation section you c -1 c are operated exclusively for an exempt_purpose establish failed that that you in to contributions to yeur organization are no longer deductible under sec_170 of the internal_revenue_code you are required to file federal inceme tax returns on form_1120 these returns should be filed with the apprepriate service_center for the year ending april 20xx and for all ycars thereafter processing of income_tax returns and assessment of any taxes duc wil not be delayed should a petitien for declaratory_judgment be filed under sec_7428 ef the intemal revenue code if you decide to contest this determination in court you must initiate a suit for declaratory_judgment in the united_states tax_court the united_states claim court et the district coutt of the united_states fer the district of columbia before the day after the date this determination was mailed to yeu contact the clerk of the appropriate court for the rules for initiating suits for declaratory_judgment please contact the clerk of the respective ceurt for for declaratory_judgment by rules and the appreptiate forms regarding filing petitions referring to the enclosed publication please note that the united_states tax_court is the only one of these courts where a declaratory_judgment action can be pursued without the services of a lawyer you may write to the courts at the following addzesses united_states tax_court second street nw washington dc us court of federal claims madison place nw washington dc u s district ceurt for the district of columbia constitution ave n w washington dc you may also call the internal_revenue_service taxpayer_advocate the ‘taxpayer advocate setvice ias is an independent organization within the irs that can help protect your taxpayer rights we can offer you help if your tax problem is causing a hardship or you’ve tried but haven’t been able to resolve your problem with the irs if you qualify for our assistance which is always free we will do everything possible to help you visit taxpayeradvocate irs gov or call if you have any questions please contact the person whose name and telephone numbet are shown in the heading of this letter sincerely yours wari ytowke ule co o maria hooke director eo examinations department of the treasury internal_revenue_service tax_exempt_and_government_entities_division irs exempt_organizations examination certified mail - return receipt requested dear date taxpayer id number form tax periods ended person to contact employee id number telephone number fax address manager's contact information employee id number telephone number response due_date if you disagree send any information you want us to consider why you're receiving this letter we enclosed a copy of our audit report form 886-a explanation of items explaining that we propose to revoke your tax-exempt status as an organization described in internal_revenue_code irc sec_501 request a meeting or telephone conference with the manager shown at the top of this letter file a protest with the irs appeals_office if you request a meeting with the manager or send additional information as stated in and above you'll still be able to file a protest with irs appeals_office after the meeting or after we consider the information if you agree if you haven't already please sign the enclosed form_6018 consent to proposed action and return it to the contact person shown at the top of this letter we'll issue a final adverse letter determining that you aren't an organization described in sec_501 for the periods above the irs appeals_office is independent of the exempt_organizations division and resolves most disputes informally if you file a protest the auditing agent may ask you to sign a consent to extend the period of limitations for assessing tax this is to allow the irs appeals_office enough time to consider your case for your protest to be valid it must contain certain specific information including a statement of the facts applicable law and arguments in support of your position for specific information needed for a valid protest refer to publication how to appeal an irs determination on tax-exempt status fast track mediation ftm referred to in publication the examination process generally doesn't apply now that we've issued this letter letter rev catalog number 34809f request technical_advice from the office of associate chief_counsel tax exempt government entities if you feel the issue hasn't been addressed in published precedent or has been treated inconsistently by the irs if you’re considering requesting technical_advice contact the person shown at the top of this letter if you disagree with the technical_advice decision you will be able to appeal to the irs appeals_office as explained above a decision made in a technical_advice_memorandum however generally is final and binding on appeals if we don't hear from you if you don't respond to this proposal within calendar days from the date of this letter we'll issue a final adverse determination_letter contacting the taxpayer_advocate office is a taxpayer right the taxpayer_advocate_service tas is an independent organization within the irs that can help protect your taxpayer rights tas can offer you help if your tax problem is causing a hardship or you've tried but haven't been able to resolve your problem with the irs if you qualify for tas assistance which is always free tas will do everything possible to help you visit www taxpayeradvocate irs gov or call additional information you can get any of the forms and publications mentioned in this letter by visiting our website at www irs gov forms-pubs or by calling 800-tax-form if you have questions you can contact the person shown at the top of this letter sincerely maria hooke director exempt_organizations examinations enclosures form 886-a form_6018 form 4621-a publication publication alternative issue report publication letter rev catalog number 34809f form 886a name of taxpayer explanation of items department of the treasury - internal_revenue_service schedule no or exhibit year period ended 20xx 20xx issue an sec_501 organization should whether be revoked of its exempt status effective may 20xx where the organization has substantial non-exempt commercial activity the tax years involved are tax years ended april 20xx and april 20xx facts was incorporated under the of on august 20xx operates in internal_revenue_service on june 20xx the organization was granted exempt status under sec_501 by the per form_1023 correspondence the primary focus of is to serve the consumers of ‘ and outlying areas with medical equipment and supplies in their leases and or sells medical equipment including walkers wheelchairs oxygen homes etc the home medical equipment is designed to assist those patients that have been discharged from hospitals and or those who need continuous care amounts charged for such services are subject_to the patient's ability to pay the bylaws indicate that the organization is organized to to establish own operate maintain and conduct the affairs of a durable medical equipment supplier in order to assist the facilities of and and further the provision of health care services to the patients of said hospitals and the communities they serve to own lease or otherwise deal with all property real and personal to be used in furtherance of these purposes and to contract with other organizations for-profit and not-for-profit with individuals and with governmental agencies in furtherance of these purposes to organize and to carry on any other lawful activity which the corporation may determine necessary or expedient for the administration of the affairs or the attainment of the foregoing purposes of the corporation the corporation is organized exclusively for charitable religious educational and scientific purposes under sec_50i c of the internal_revenue_code_of_1986 or the corresponding section of any future united_states internal revenue law including for such purposes the making of distributions to organizations that qualify as exempt_organizations under said sec_501 the organization’s form_990 indicates that the organization’s mission and most significant activities are to supply people of with medical equipment and form 886-a rev department of the treasury - internal_revenue_service page -1- form 886a name of taxpayer explanation of items department of the treasury - internal_revenue_service schedule no or exhibit year period ended 20xx 20xx supplies in their homes and to provide high-quality home medical equipment services and supplies to our community in a caring efficient and cost-effective manner and and the organization was formed as a joint_venture by two hospitals which are in component of hospital appoints one vice-president and one board_of directors to the board_of directors the fifth board member is independent and is elected by the board_of directors the articles of incorporation provide that in the event of dissolution the assets would is be equally distributed between the two hospitals an independent organization is an sec_501 hospital each hospital in isa ‘ in the form_1023 application taxpayer indicated that prior to the creation of each hospital had their own wholly owned subsidiary which sold and rented durable medical equipment the corporations were the corporations were exempt_organizations and neither applied for tax-exemption and neither of has two stores located in and as well as patients from other hospitals and doctor’s the stores are off-premises from the two hospitals the stores are open to the public the organization sells and rents durable medical equipment to patients for outpatient use there are patients with written prescription s self-pay patients and walk in patients a prescription is required in order for the dme products to get billed to medicare or private insurance other products are self-pay items retail items which are not covered by insurance self-pay items are not billable and not reimbursable through insurance sales and rentals of the durable medical equipment are made available to the general_public and are not restricted to any type of patient sales and rentals are made to patients referred from offices located in the area the srpanivation sells and rents dme to both insured and non- insured patients and they sell and rent durable medical equipment to patients qualifying for charity care and those who do not qualify for charity care the organization provides charity care to patients qualifying under the organization’s guidelines the organization’s guidelines are based on federal poverty guidelines in the tax_year ending april 20xx the organization did not have their own charity care guidelines and they accepted and the organization offers a certified wig and prosthesis mastectomy services to female patients going through chemotherapy that can be covered under the financial assistance policy if the patient qualifies the service includes staff a private room for consultation education and fitting certified wig and prosthesis fitters on offered charity care for people department of the treasury - internal_revenue_service charity care determinations form 886-a crev page -2- having form 886a name of taxpayer explanation of items department of the ‘t'reasury - internal_revenue_service schedule no or exhibit year period ended 20xx 20xx has a charity care scale and the that qualify charity care means that the patient would receive a discount received statements from percentage that the hospitals had already approved for qualifying patients ifa patient did not come through one of the member hospitals an application and any necessary support was maintained on file supporting the charity care decision and used the charity care and in tax_year ended april 20xx the organization reported gross_receipts of dollar_figure on their form_990 the organization reported that they provided charity care at a cost of dollar_figure the organization indicated that the actual charity care provided was dollar_figure in tax_year ended april 20xx in tax_year ended april 20xx the organization provided charity care to patients the total regular separate cash accounts with non-charity care patients for the year was patients along with transactions for a total of non-charity patients and non-charity care cash transactions gross_receipts total expenses charity care amounts total charity care provided- cost in tax_year ended april 20xx the organization reported gross below is a chart showing charity care provided by as a percentage to the organization’s gross_receipts and total expenses in tax_year ended april 20xx the organization started their own charity care system based on the federal poverty level receipts of dollar_figure on their form_990 the organization reported that they provided charity care at a cost of dollar_figure on their form_990 in tax_year ended april 20xx the organization provided information on charity care and regular care based on number of transactions one patient may in tax_year be listed more than one occasion if they had multiple sales or rentals in the year ended april 20xx the organization provided charity care transactions the total regular non-charity care transactions for the year was below is a chart showing charity care provided by as a percentage of charity care patients to regular patients commercial sales 20xx dollar_figure dollar_figure dollar_figure 20xx dollar_figure dollar_figure dollar_figure charity care percentage to total expenses charity care percentage to gross_receipts department of the treasury - internal_revenue_service form 886-a rev page -3- born 886a name of taxpayer explanation of items department of the treasury - internal_revenue_service schedule no or exhibit year period ended 20xx 20xx charity care patients served 20xx 20xx charity care patients served in tax_year ended 20xx the number shown reflects charity care transactions total patients served in tax_year ended 20xx the number shown reflects total patient transactions charity care patient percentage to total patients the organization has a sign in front desk reception area that says charity if you are concerned that you may not be able to pay for your case we may be able to help excluding retail non- billable items charity care paperwork is available upon request the organization has a brochure which has the statement financial assistance available the organization advertises their services to the public through radio ads newspaper ads signs outside sporting events at local high schools and ads in the organization spent dollar_figure and dollar_figure in advertising and promotion expenses in tax years ended april 20xx and april 20xx respectively hospital and sources of income and below is a chart showing expenditures_for tax years ended april 20xx and april 20xx the organization’s primary source_of_income is the sale and rental of durable medical equipment to the general_public the organization’s commercial non-charity sales constitutes over of the organization’s revenue and operations the organization was profitable in tax years ended april 20xx and april 20xx the organization’s sources of income are the sale and rental of durable medical equipment and investment_income the organization does not receive any grants or donations sources of income contributions and grants durable medical equipment dme sales durable medical equipment dme rentals investment_income 20xx dollar_figure dollar_figure dollar_figure dollar_figure 20xx dollar_figure dollar_figure dollar_figure dollar_figure department of the treasury - internal_revenue_service 20xx form 886-a rev 20xx expenses total income page -4- dollar_figure dollar_figure form 886a name of taxpayer explanation of items department of the treasury - internal_revenue_service schedule no or exhibit year period ended 20xx 20xx grants and similar amounts paid salaries compensation and employee_benefits other expenses total expenses revenue less expenses dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure the amounts charged to non-charity patients for the durable medical equipment are competitive market prices to keep the organization competitive with other dme providers there are no formal price caps on amounts charged for the durable medical equipment the organization bills medicare and private insurance on behalf of patients medicare and private insurance have fee if the organization charges amounts over the amounts set schedules with reimbursement rates by medicare and or private insurance they won’t be reimbursed for amounts charged over the fee schedule there are no price caps for retail products the organization does not provide items at or below cost the organization has a charity care policy which is based on federal poverty guidelines the charity care is available to qualifying patients the organization makes distributions to the zero related hospitals and the distributions occur every two or three years and are based on the organization has a collections policy if a balance is unpaid it goes to collections after days when no payments have been made this may include patients who qualified for charity care but did not complete or submit the required paperwork as soon as an account is sent to collections the expense is recorded as a bad_debt expense if collections are able to collect the amount the organization does an offsetting entry the organization’s resources the organization does not have a written policy for when the distributions will occur or any formal calculation process to determine the distribution amounts the board_of directors discusses and approves the distributions during the annual meeting the distribution amount is distributed equally to both hospitals there are no restrictions on how the hospitals may use the funds in tax years ended april 20xx and april 20xx the organization did not make any distributions to either of the hospitals the organization did not make charitable donations to other sec_501 charitable organizations in tax years ended april 20xx and april 20xx law sec_501 provides exemption for corporations and any community chest fund or foundation organized and operated exclusively for religious charitable scientific testing for department of the treasury - internal_revenue_service form 886-a rev page -5- department of the treasury - internal_revenue_service form 886a name of taxpayer explanation of items schedule no or exhibit year period ended 20xx 20xx public safety literary or educational_purposes or to foster national or international amateur sports competition but only if no part of its activities involve the provision of athletic_facilities or equipment or for the prevention of cruelty to children or animals no part of the net_earnings of which inures to the benefit of any private_shareholder_or_individual no substantial part of the activities of which is carrying on propaganda or otherwise attempting to influence legislation except as otherwise provided in subsection h and which does not participate in or intervene in including the publishing or distributing of statements any political campaign on behalf of or in opposition to any candidate for public_office sec_1_501_c_3_-1 provides that in order for an organization to be exempt under sec_501 it must be both organized and operated exclusively for one or more of the purposes specified in such section if an organization fails to meet either the organizational or operational_test it is not exempt sec_1_501_c_3_-1 provides that an organization operates exclusively for exempt purposes only if it engages primarily in activities that accomplish exempt purposes specified in sec_501 an organization must not engage in substantial activities that fail to further an exempt_purpose sec_1_501_c_3_-1 provides that an organization is not organized or operated exclusively for exempt purposes unless it serves a public rather than a private interest to meet this requirement it is necessary for an organization to establish that it is not organized or operated for the benefit of private interests sec_1_501_c_3_-1 defines the term charitable for sec_501 purposes as including the relief of the poor and distressed or of the underprivileged and the promotion of social welfare by organizations designed to lessen neighborhood tensions to eliminate prejudice and discrimination or to combat community deterioration the term charitable also includes the advancement of education sec_1_501_c_3_-1 provides in part that the term educational for sec_501 purposes relates to the instruction of the public on subjects useful to the individual and beneficial to the community even if an organization's activities serve a charitable_class or are otherwise charitable within the meaning of sec_501 it must demonstrate that its activities serve a public rather than a private interest within the meaning of sec_1_501_c_3_-1 sec_1_501_c_3_-1 provides that an organization may meet the requirements of sec_501 although it operates a trade_or_business as a substantial part of its activities if the operation of such trade_or_business is in furtherance of the organization's exempt_purpose or form 886-a rev department of the treasury - internal_revenue_service page -6- form 886a name of taxpayer explanation of items department of the ‘i'reasury - internal_revenue_service schedule no or exhibit year period ended 20xx 20xx purposes and if the organization is not organized or operated for the primary purpose of carrying on an unrelated_trade_or_business as defined in sec_513 in determining the existence or nonexistence of such primary purpose all the circumstances must be considered including the size and extent of the trade_or_business and the size and extent of the activities which are in furtherance of one or more exempt purposes an organization which is organized and operated for the primary purpose of carrying on an unrelated_trade_or_business is not exempt under sec_501 in 326_us_279 the supreme court held that the presence of a single non-exempt purpose if substantial in nature will destroy a claim for exemption regardless of the number or importance of truly exempt purposes in 70_tc_352 the court stated that free or below cost service is only one of several factors to consider in making a determination others include the particular manner in which the organization's activities are conducted the commercial hue of those activities and the existence and amount of annual or accumulated_profits all of these must be considered for no single factor alone is determinative the court concluded that the petitioner was not an organization described in sec_501 because its primary purpose was neither educational scientific nor charitable but rather commercial in 72_tc_687 aff'd 625_f2d_804 8th cir the tax_court stated that the sale of prescription drugs to senior citizens and handicapped persons is a trade_or_business normally carried on for-profit the court ruled that sales of prescription drugs to the elderly and the handicapped even at a discount is not without more in furtherance of a charitable purpose the court said it was clear that petitioner's exclusive purpose for being was to sell drugs an activity that is normally carried on by commercial profit making enterprises the tax_court said that they failed to see how the fact that it happened to deal in drugs could convert it to a sec_501 organization if it could be so converted then so could a store selling orthopedic shoes crutches health foods or any other product beneficial to health virtually everything we buy has an effect directly or indirectly on our health they concluded that they did not believe that the law requires that any organization whose purpose is to benefit health however remotely is automatically entitled without more to the desired exemption in 283_fsupp2d_58 d d c the district_court relied on the commerciality doctrine in applying the operational_test because of the commercial manner in which this organization conducted its activities the court found that it was operated for a non-exempt commercial purpose rather than for a tax-exempt purpose as the court stated among the major factors courts have considered in assessing commerciality are competition with for profit commercial entities extent and degree of below cost services department of the treasury - internal_revenue_service form 886-a rev page -7- form 886a name of taxpayer explanation of items department of the treasury - internal_revenue_service schedule no or exhibit year period ended 20xx 20xx provided pricing policies and reasonableness of financial reserves additional factors include among other things whether the organization uses commercial promotional methods eg advertising and the extent to which the organization receives charitable donations in 611_f2d_1192 7th cir the seventh circuit_court of appeals upheld a district_court decision that subjected to tax the revenues from pharmacy sales made by a nonprofit_hospital to patients of a related medical group the court rejected the argument that the sales of pharmaceuticals to clinic outpatients and to the clinic itself were primarily for the convenience of a hospital’s patients within the meaning of sec_513 the court concluded that the pharmaceutical sales were not substantially related to the hospital’s exempt_purpose in reaching this conclusion the court focused on the fact that the sales were substantial and not dissimilar from activities of a commercial enterprise in 32_fedclaims_277 the court held that the corporation which administered a self-insurance risk and provided commercial insurance was not entitled to tax exempt status under sec_501 because it failed the operational_test within sec_501 selling insurance was inherently a commercial activity ordinarily carried on by a for-profit company and these commercial activities outweighed any nonexempt activity it offered to the public the existence and amount of accumulated_profits and how much below cost the corporation was providing its services also factored into the court's consideration the court cited the presence of a single nonexempt purpose if substantial in nature will destroy the exemption regardless of the number or importance of truly exempt purposes 326_us_279 taxpayer’s position taxpayer believes that sec_501 charitable_organization and they do not agree that the organization should be revoked organization’s exempt_purpose of provision of health care services to patients believe that they should be required to provide a substantial amount of charity care in order to operate as an sec_501 organization taxpayer states that they make charity care available to all patients who qualify under the federal poverty guidelines taxpayer indicates that there is no requirement that exempt_organizations must provide a certain amount of charity care taxpayer indicates that the organization was formed to own operate maintain and conduct the affairs of a durable medical equipment supplier in order to assist the facilities of considers that the sale and rental of durable medical equipment to patients furthers the taxpayer has made the following arguments regarding their exempt status department of the treasury - internal_revenue_service is operating as an form 886-a rev page -8- does not form 886a name of taxpayer explanation of items department of the treasury - internal_revenue_service schedule no or exhibit year period ended 20xx 20xx and purposes including the making of distributions to organizations that qualify as exempt offers the sale and rental of durable medical equipment as well as a small portion of retain activity such as shower chairs transfer benches orthotics gauze ace bandages and ice packs etc additionally the organization was formed for charitable taxpayer offers charity care financial assistance which is advertised at near the front desk of the locations if a person qualifies for financial assistance they pay at a reduced_rate or get the item for free the charity care financial assistance policy is a sliding scale based on poverty guidelines and to further its mission taxpayer indicated that there is no also further taxpayer indicates that their distributions to the provision of health care services to the patients of said hospitals and the communities they serve as both hospitals are exempt_organization hospitals taxpayer indicates that the distributions are based on resources that are available for donation and the potential use of those resources for other needs at agreement written or otherwise for the distribution process the distributions are considered by the board_of directors periodically and are made at its discretion but there is no specific mandate to do so or any formal calculation or written process taxpayer uses the term distribution consistent with their bylaws the term is utilized rather than donation due to the fact that the bylaws of the organization state that upon dissolution the hospitals would each be entitled to of the net assets of the organization taxpayer believes that they are easily distinguishable from other durable medical equipment area suppliers taxpayer indicated that while they did not make any donations or distributions in the tax years ended april 20xx and april 20xx they have made donations in other tax years taxpayer indicated that they distributed dollar_figure to on 20xx taxpayer indicated that they made dollar_figure in charitable donations after tax_year ended april 20xx taxpayer believes that their distributions clearly rises to the level of charity necessary to support the continuation of exempt status taxpayer has licenses and certifications to bill medicare or insurance_companies taxpayer states that other providers do not have such licenses and certifications taxpayer indicated that this benefits the patients as their cost can be reduced or covered by medicare or insurance taxpayer services the products that they sell taxpayer has trained staff that educate patients how to use the equipment free of charge taxpayer’s staff will go to the home of the patient and repair or replace the item as needed this applies whether the patient was department of the treasury - internal_revenue_service hospital and dollar_figure to form 886-a rev page -9- e e porn 886a name of taxpayer explanation of items department of the treasury - internal_revenue_service schedule no or exhibit year period ended 20xx 20xx a charity care patient or not taxpayer indicated that they are not designed to compete with retailers on price but is instead designed to provide the best care to the community that it can taxpayer indicates that they are the only provider in the area that provides charity care taxpayer believes that if they did not provide the charity care it could result in continued readmissions to the hospital taxpayer indicates that they are providing charity care at a higher level than the federal poverty level under that has income pincite of the federal poverty level is granted full assistance a patient with income pincite of the federal poverty level receives assistance a patient with income pincite of the federal poverty level receives assistance and a patient with income pincite of the federal poverty level receives assistance current policy a patient the organization offers a certified wig and prosthesis services to female patients going through chemotherapy the services can be covered under charity care if the patient qualifies the service includes having __ certified wig and prosthesis fitters on staff certified fitters and the executive director participate in events that are free to the the community e e e taxpayer states that these activities show that they are operating as an sec_501 organization government’s position should be revoked of its exempt status effective may 20xx where the organization has substantial non-exempt activity and is operating in a commercial manner the organization was granted tax exempt status on the basis that they would be operated to provide financial assistance to patients unable to pay and to make charitable donations however the financial assistance constitutes less than _ percent of the organization’s activities both in terms of revenue and based on the number of charity care patients served to total patients served the organization had over dollar_figure million in gross_receipts in each of the tax years however charity care was only dollar_figure in tax_year ended april 20xx and dollar_figure in tax_year ended april 20xx in tax_year ended april 20xx only patients received charity care while the organization had patients in tax_year ended april 20xx the organization had charity care transactions compared to regular transactions charity care constitutes less than _ percent of the organization’s activities the organization’s major activity is the sale and rental of durable medical equipment to the public at competitive commercial prices form 886-a rev department of the treasury - internal_revenue_service page -10- form 886a name of taxpayer explanation of items department of the treasury - internal_revenue_service schedule no or exhibit year period ended 20xx 20xx in 72_tc_687 providing health care services by selling and renting durable medical equipment is not a charitable activity aff'd 625_f2d_804 8th cir the tax_court stated that the sale of prescription drugs to senior citizens and handicapped persons is a trade_or_business normally carried on for-profit the court ruled that sales of prescription drugs to the elderly and the handicapped even at a discount is not without more in furtherance of a charitable purpose selling and renting durable medical equipment at commercial prices to the public is not an sec_501 charitable purpose charity care sales and rentals constitute less than _ percent of the organization’s overall activities the organization is operating in a commercial manner in competition with other dme providers taxpayer cited billing medicare and insurance on behalf of patients as an activity that furthers their exempt status many doctor’s offices pharmacies clinics hospitals and dme providers bill medicare and private insurance while this practice is convenient for patients billing medicare and private insurance is not an sec_501 charitable activity taxpayer indicated that their employees are trained in the durable medical equipment and take the time to educate patients about durable medical equipment and that the organization will repair or replace defective equipment customer support such as equipment repair or replacement and educating patients how to use the equipment is customer service and is not indicative of c charitable activity taxpayer also cited their distributions as being sufficient to warrant tax exemption taxpayer did not make any charitable donations in tax years ended april 20xx and april 20xx in consideration of taxpayer’s statements of donations made outside of the audit tax years it is noted that making charitable donations does not change the fact that the organization is operating in a commercial manner sales to the public at prices comparable to other durable medical equipment providers is a substantial non-exempt activity sec_1_501_c_3_-1 provides that in order for an organization to be exempt under sec_501 it must be both organized and operated exclusively for one or more of the purposes specified in such section if an organization fails to meet either the organizational or operational_test it is not exempt sec_1_501_c_3_-1 provides that an organization operates exclusively for exempt purposes only if it engages primarily in activities that accomplish exempt purposes specified in sec_501 an organization must not engage in substantial activities that fail to further an exempt_purpose selling and renting durable medical equipment on a commercial basis to the general_public is a substantial non-exempt purpose in 283_fsupp2d_58 d d c the district_court relied on the commerciality doctrine in applying the operational_test because of the commercial manner in which this organization conducted its activities the court found that it was operated for a non-exempt commercial purpose rather than for a tax-exempt purpose as the department of the treasury - internal_revenue_service form 886-a rev page -11- pou 886a name of taxpayer explanation of items department of the treasury - internal_revenue_service schedule no or exhibit year period ended 20xx 20xx court stated among the major factors courts have considered in assessing commerciality are competition with for profit commercial entities extent and degree of below cost services provided pricing policies and reasonableness of financial reserves additional factors include among other things whether the organization uses commercial promotional methods eg advertising and the extent to which the organization receives charitable donations equipment providers that sell and rent durable medical equipment including and is in competition with for-profit durable medical the organization is profitable and their prices are competitive market prices the organization does not receive any charitable donations or grants the organization’s financial assistance program constitutes less than _ percent of the organization’s activities as seen in the charts below 20xx dollar_figure dollar_figure dollar_figure 20xx dollar_figure dollar_figure dollar_figure charity care amounts total charity care provided- cost gross_receipts total expenses charity care percentage to gross_receipts 20xx 20xx charity care patients served charity care percentage to total expenses patients served in tax_year ended 20xx the number shown reflects total patient transactions charity care patients served in tax_year ended 20xx the number shown reflects charity care transactions in order to qualify as an sec_501 an organization must be operated exclusively for exempt purposes the sale and rental of durable medical equipment to the public at commercial prices constitutes an unrelated_trade_or_business and a substantial non-exempt purpose because this constitutes over of the organization’s operations sec_501 organization charity care patient percentage to total patients department of the treasury - internal_revenue_service cannot qualify as an irc form 886-a rev page -12- form 886a name of taxpayer explanation of items department of the treasury - internal_revenue_service schedule no or exhibit year period ended 20xx 20xx the organization has failed to meet the operational_test for exemption under sec_501 because the organization is not operated exclusively for one or more of the purposes specified in is not operated sec_501 as required by sec_1_501_c_3_-1 exclusively for one or more of the purposes specified in sec_501 because they do not engage primarily in activities which accomplish such exempt purposes as required by sec_1_501_c_3_-1 more than an insubstantial part of the organization’s activities are not in furtherance of an exempt_purpose specifically the organization operates a business which sells and rents durable medical equipment products to the general_public in a manner indistinguishable from commercial dme providers the primary source of revenue is from the sales and rentals of durable medical equipment the organization does not receive any support from grants and contributions the activities indicate that the organization is operated primarily for a non-exempt commercial purpose is in competition with similar to airlie foundation for profit commercial durable medical equipment providers and is operated in a commercial manner the durable medical equipment stores are open to the public that factors courts have considered in assessing commerciality are the extent of below cost services provided and the extent to which the organization receives charitable_contributions the organization’s substantial activity is selling and renting durable medical equipment to the public at commercial prices charity care constitutes less than _ percent of the organization’s activities the organization does not rely on contributions because of the commercial manner in which the organization like airlie foundation conducts their business is operated for a non-exempt commercial purpose rather than for a tax-exempt purpose the court in airlie noted the court in b s w group also cited as a factor to be considered in assessing commerciality the provision of free or below cost service even though b s w group provided some free or below cost services the court nevertheless determined that they were operated for commercial purposes provides financial assistance to qualifying patients but this constitutes less than _ percent of the organization’s operations the organization otherwise operates in a strictly commercial manner the court also found an indication of commerciality in the existence of annual profits the organization is profitable the court in federation pharmacy services found that the sale of prescription drugs to senior citizens and handicapped persons is a trade_or_business normally carried on for profit sales of prescription drugs to the elderly and the handicapped even at a discount is not without more in furtherance of a charitable purpose similarly the sales of dme to the public at commercial prices is not in furtherance of a charitable purpose form 886-a rev department of the treasury - internal_revenue_service page -13- form 886a name of taxpayer explanation of items department of the treasury - internal_revenue_service schedule no or exhibit year period ended 20xx 20xx the organization is operated for the primary purpose of carrying on an unrelated_trade_or_business and cannot be exempt under sec_501 of the code per sec_1_501_c_3_-1 the organization fails to meet the operational_test for exemption the organization’s purpose includes selling and renting durable medical equipment to the general_public at a profit in a purely commercial manner as cited in 326_us_279 the presence of a single non-exempt purpose if substantial in nature will destroy a claim for exemption regardless of the number or importance of truly should be revoked exempt purposes accordingly effective may 20xx conclusion of its exempt status effective may 20xx where the organization has substantial non-exempt commercial activity an sec_501 organization should be revoked department of the treasury - internal_revenue_service form 886-a rev page -14- form 886a name of taxpayer explanation of items department of the treasury - internal_revenue_service schedule no or exhibit year period ended 20xx 20xx alternative issue an alternative resolution has been prepared should the irs not uphold the revocation position alternative position whether unrelated_business_income_tax from durable medical equipment dme sales and rentals to the general_public at commercial prices is liable for filing form 990-t and for facts ‘ was incorporated under the of on august 20xx operates in internal_revenue_service on june 20xx the organization was granted exempt status under sec_501 by the per form_1023 correspondence the primary focus of is to serve the consumers of and outlying areas with medical equipment and supplies in their homes ‘ and the bylaws indicate that the organization is organized to leases and or sells iniertical equipment including walkers wheelchairs oxygen etc the home medical equipment is designed to assist those patients that have been discharged from hospitals and or those who need continuous care amounts charged for such services are subject_to the patient's ability to pay to establish own operate maintain and conduct the affairs of a durable medical equipment supplier in order to assist the facilities of and further the provision of health care services to the patients of said hospitals and the communities they serve to own lease or otherwise deal with all property real and personal to be used in furtherance of these purposes and to contract with other organizations for-profit and not-for-profit with individuals and with governmental agencies in furtherance of these purposes to organize and to carry on any other lawful activity which the corporation may determine necessary or expedient for the administration of the affairs or the attainment of the foregoing purposes of the corporation the corporation is organized exclusively for charitable religious educational and scientific purposes under sec_50i c of the internal_revenue_code_of_1986 or the corresponding section of any future united_states internal revenue law including for department of the treasury - internal_revenue_service form 886-a rev page -15- form 886a name of taxpayer explanation of items department of the ‘treasury - internal_revenue_service schedule no or exhibit year period ended 20xx 20xx such purposes the making of distributions to organizations that qualify as exempt_organizations under said sec_501 the organization’s form_990 indicates that the organization’s mission and most significant activities are to supply people of supplies in their homes and to provide high-quality home medical equipment services and supplies to our community in a caring efficient and cost-effective manner with medical equipment and ‘ and the organization was formed as a joint_venture by two hospitals which are in a component of hospital appoints one vice-president and one board_of directors to the board_of directors the fifth board member is independent and is elected by the board_of directors the articles of incorporation provide that in the event of dissolution the assets would be equally distributed between the two hospitals is an independent organization is an sec_501 hospital each oo and in is and and neither of has two stores located in the stores are off-premises from the two hospitals the stores are open to the public the in the form_1023 application taxpayer indicated that prior to the creation of each hospital had their own wholly owned subsidiary which sold and rented durable medical equipment the corporations were the corporations were exempt_organizations and neither applied for tax-exemption organization sells and rents durable medical equipment to patients for outpatient use there are patients with written prescription s self-pay patients and walk in patients a prescription is required in order for the dme products to get billed to medicare or private insurance other products are self-pay items retail items which are not covered by insurance self-pay items are not billable and not reimbursable through insurance sales and rentals of the durable medical equipment are made available to the general_public and are not restricted to any type of patient sales and rentals are made to patients referred from offices located in the area the arpanization sells and rents dme to both insured and non- insured patients and they sell and rent durable medical equipment to patients qualifying for charity care and those who do not qualify for charity care the organization offers a certified wig and prosthesis mastectomy services to female patients going through chemotherapy that can be covered under the financial assistance policy if the patient qualifies the service includes staff a private room for consultation education and fitting as well as patients from other hospitals and doctor’s having two certified wig and prosthesis fitters on department of the treasury - internal_revenue_service form 886-acev page -16- for 886a name of taxpayer explanation of items department of the ‘l'reasury - internal_revenue_service schedule no or exhibit year period ended 20xx 20xx charity care determinations the organization provides charity care to patients qualifying under the organization’s guidelines the organization’s guidelines are based on federal poverty guidelines in the tax_year ending april 20xx the organization did not have their own charity care guidelines and they accepted and that qualify charity care means that the patient would receive a discount received statements from percentage that the hospitals had already approved for qualifying patients ifa patient did not come through one of the member hospitals an application and any necessary support was maintained on file supporting the charity care decision has a charity care scale and the hospital offered charity care for people and used the charity care and in tax_year ended april 20xx the organization reported gross_receipts of dollar_figure on their form_990 the organization reported that they provided charity care at a cost of dollar_figure the organization indicated that the actual charity care provided was dollar_figure in tax_year ended april 20xx in tax_year ended april 20xx the organization provided charity care to patients the total regular non-charity care patients for the year was patients along with two separate cash accounts with transactions for a total of non-charity patients and non-charity care cash transactions in tax_year ended april 20xx the organization reported gross below is a chart showing charity care provided by as a percentage to the organization’s gross_receipts and total expenses in tax_year ended april 20xx the organization started their own charity care system based on the federal poverty level receipts of dollar_figure on their form_990 the organization reported that they provided charity care at a cost of dollar_figure on their form_990 in tax_year ended april 20xx the organization provided information on charity care and regular care based on number of transactions one patient may be listed more than one occasion if they had multiple sales or rentals in the year in tax_year ended april 20xx the organization provided charity care transactions the total regular non-charity care transactions for the year was charity care amounts total charity care provided- cost gross_receipts total expense sec_4 20xx dollar_figure dollar_figure dollar_figure 20xx dollar_figure dollar_figure dollar_figure department of the treasury - internal_revenue_service charity care percentage to total expenses charity care percentage to gross_receipts form 886-a rev page -17- form 886a name of taxpayer explanation of items department of the treasury - internal_revenue_service schedule no or exhibit year period ended 20xx 20xx below is a chart showing charity care provided by as a percentage of charity care patients to regular patients commercial sales charity care patients served 20xx 20xx charity care patients served in tax_year ended 20xx the number shown reflects charity care transactions total patients served in tax_year ended 20xx the number shown reflects total patient transactions charity care patient percentage to total patients the organization has a sign in front desk reception area that says charity if you are concerned that you may not be able to pay for your case we may be able to help excluding retail non- billable items charity care paperwork is available upon request the organization has a brochure which has the statement financial assistance available and the organization advertises their services to the public through radio ads newspaper ads signs outside sporting events at local high schools and ads in the organization spent dollar_figure and dollar_figure in advertising and promotion expenses in tax years ended april 20xx and april 20xx respectively the organization’s primary source_of_income is the sale and rental of durable medical equipment to the general_public the organization’s commercial non-charity sales constitutes over of the organization’s revenue and operations the organization was profitable in tax years ended april 20xx and april 20xx the organization’s sources of income are the sale and rental of durable medical equipment and investment_income the organization does not receive any grants or donations department of the treasury - internal_revenue_service form 886-a rev page -18- form 886a name of taxpayer explanation of items department of the ‘treasury - internal_revenue_service schedule no or exhibit year period ended 20xx 20xx below is a chart showing expenditures_for tax years ended april 20xx and april 20xx sources of income and sources of income contributions and grants durable medical equipment dme sales durable medical equipment dme rentals investment_income total income 20xx dollar_figure dollar_figure dollar_figure dollar_figure 20xx dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure expenses grants and similar amounts paid salaries compensation and employee_benefits other expenses total expenses revenue less expense sec_4 20xx dollar_figure dollar_figure dollar_figure 20xx dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure the distributions occur every the organization makes distributions to the two related hospitals the amounts charged to non-charity patients for the durable medical equipment are competitive market prices to keep the organization competitive with other dme providers there are no formal price caps on amounts charged for the durable medical equipment the organization bills medicare and private insurance on behalf of patients medicare and private insurance have fee schedules with reimbursement rates if the organization charges amounts over the amounts set by medicare and or private insurance they won’t be reimbursed for amounts charged over the fee schedule there are no price caps for retail products the organization does not provide items at or below cost the organization has a charity care policy which is based on federal poverty guidelines the charity care is available to qualifying patients organization’s resources the organization does not have a written policy for when the distributions will occur or any formal calculation process to determine the distribution amounts the board_of directors discusses and approves the distributions during the annual meeting the distribution amount is distributed equally to both hospitals there are no restrictions on how the hospitals may use the funds in tax years ended april 20xx and april 20xx the organization did not make any distributions to either of the hospitals the organization did not make charitable donations to other sec_501 charitable organizations in tax years ended april 20xx and april 20xx department of the treasury - internal_revenue_service years and are based on the form 886-arrev page -19- and or form 886a name of taxpayer explanation of items department of the treasury - internal_revenue_service schedule no or exhibit year period ended 20xx 20xx the organization has a collections policy if a balance is unpaid it goes to collections after days when no payments have been made this may include patients who qualified for charity care but did not complete or submit the required paperwork as soon as an account is sent to collections the expense is recorded as a bad_debt expense if collections are able to collect the amount the organization does an offsetting entry law sec_511 provide for the imposition of unrelated_business_income_tax -there is hereby imposed for each taxable_year on the unrelated_business_taxable_income as defined in sec_512 of every organization described in paragraph a tax computed as provided in sec_11 in making such computation for purposes of this section the term taxable_income as used in sec_11 shall be read as unrelated_business_taxable_income sec_512 defines unrelated_business_income as follows -except as otherwise provided in this subsection the term unrelated_business_taxable_income means the gross_income derived by any organization from any unrelated_trade_or_business as defined in sec_513 regularly carried on by it less the deductions allowed by this chapter which are directly connected with the carrying on of such trade_or_business both computed with the modifications provided in subsection b sec_513 general_rule -the term unrelated_trade_or_business means in the case of any organization subject_to the tax imposed by sec_511 any trade_or_business the conduct of which is not substantially related aside from the need of such organization for income or funds or the use it makes of the profits derived to the exercise or performance by such organization of its charitable educational or other purpose or function constituting the basis for its exemption under sec_501 or in the case of an organization described in sec_511 to the exercise or performance of any purpose or function described in sec_501 except that such term does not include any trade_or_business - a in which substantially_all the work in carrying on such trade_or_business is performed for the organization without compensation or a which is carried on in the case of an organization described in sec_501 or in the case of a college or university described in sec_511 by the organization primarily for the convenience of its members students patients officers or employees or in the case of a local association of employees described in sec_501 organized before date which is the selling by the organization of items of work-related clothes and equipment and items normally sold through vending machines through food dispensing facilities or by snack bars for the convenience of its members at their usual places of employment or form 886-a rev department of the treasury - internal_revenue_service page -20- form 886a name of taxpayer explanation of items department of the t’reasury - internal_revenue_service schedule no or exhibit year period ended 20xx 20xx a which is the selling of merchandise substantially_all of which has been received by the organization as gifts or contributions federal tax regulation sec_1_512_a_-1 defines unrelated business taxable income- definition - a jn general -except as otherwise provided in sec_1_512_a_-3 sec_1_512_a_-4 or paragraph f of this section sec_512 defines unrelated_business_taxable_income as the gross_income derived from any unrelated_trade_or_business regularly carried on less those deductions allowed by chapter of the code which are directly connected with the carrying on of such trade_or_business subject_to certain modifications referred to in sec_1_512_b_-1 to be deductible in computing unrelated_business_taxable_income therefore expenses depreciation and similar items not only must qualify as deductions allowed by chapter of the code but also must be directly connected with the carrying on of unrelated_trade_or_business except as provided in paragraph d of this section to be directly connected with the conduct of unrelated business for purposes of sec_512 an item of deduction must have proximate and primary relationship to the carrying on of that business in the case of an organization which derives gross_income from the regular conduct of two or more unrelated business activities unrelated_business_taxable_income is the aggregate of gross_income from all such unrelated business activities less the aggregate of the deductions allowed with respect to all such unrelated business activities federal tax regulation sec_1_512_a_-1 expenses attributable solely to unrelated business activities -expenses depreciation and similar items attributable solely to the conduct of unrelated business activities are proximately and primarily related to that business activity and therefore qualify for deduction to the extent that they meet the requirements of sec_162 sec_167 or other relevant provisions of the code thus for example salaries of personnel employed full-time in carrying on unrelated business activities are directly connected with the conduct of that activity and are deductible in computing unrelated_business_taxable_income if they otherwise qualify for deduction under the requirements of sec_162 similarly depreciation of a building used entirely in the conduct of unrelated business activities would be an allowable deduction to the extent otherwise permitted by sec_167 federal tax regulation sec_1_512_a_-1 dual use of facilities or personnel -where facilities are used both to carry on exempt_activities and to conduct unrelated_trade_or_business activities expenses depreciation and similar items attributable to such facilities as for example items of overhead shall be allocated between the two uses on a reasonable basis similarly where personnel are used both to carry on exempt_activities and to conduct unrelated_trade_or_business activities expenses and similar items attributable to such personnel as for example items of salary shall be allocated between the two uses on a reasonable basis the portion of any such item so allocated to the unrelated_trade_or_business activity is proximately and primarily related to that business activity and shall be allowable as a deduction in computing unrelated_business_taxable_income in the manner and to the extent permitted by sec_162 sec_167 or other form 886-a rev department of the treasury - internal_revenue_service page -21- fora 886a name of taxpayer explanation of items department of the treasury - internal_revenue_service schedule no or exhibit year period ended 20xx 20xx relevant provisions of the code thus for example assume that x an exempt_organization subject_to the provisions of sec_511 pays its president a salary of dollar_figure a year x derives gross_income from the conduct of unrelated_trade_or_business activities the president devotes approximately percent of his time during the year to the unrelated business activity for purposes of computing x's unrelated_business_taxable_income a deduction of dollar_figure percent of dollar_figure would be allowable for the salary paid to its president federal tax regulation sec_1_513-1 provides the definition of unrelated_trade_or_business - in general -as used in sec_512 the term unrelated_business_taxable_income means the gross_income derived by an organization from any unrelated_trade_or_business regularly carried on by it less the deductions and subject_to the modifications provided in sec_512 sec_513 specifies with certain exceptions that the phrase unrelated_trade_or_business means in the case of an organization subject_to the tax imposed by sec_511 any trade_or_business the conduct of which is not substantially related aside from the need of such organization for income or funds or the use it makes of the profits derived to the exercise or performance by such organization of its charitable educational or other purpose or function constituting the basis for its exemption under sec_501 or in the case of an organization described in sec_511 to the exercise or performance of any purpose or function described in sec_501 for certain exceptions from this definition see paragraph e of this section for a special definition of unrelated_trade_or_business applicable to certain trusts see sec_513 therefore unless one of the specific exceptions of sec_512 or sec_513 is applicable gross_income of an exempt_organization subject_to the tax imposed by sec_511 is includible in the computation of unrelated_business_taxable_income if it is income from trade_or_business such trade_or_business is regularly carried on by the organization and the conduct of such trade_or_business is not substantially related other than through the production of funds to the organization's performance of its exempt functions federal tax regulation b trade_or_business -the primary objective of adoption of the unrelated_business_income_tax was to eliminate a source of unfair competition by placing the unrelated business activities of certain exempt_organizations upon the same tax basis as the nonexempt business endeavors with which they compete on the other hand where an activity does not possess the characteristics of a trade_or_business within the meaning of sec_162 such as when an organization sends out low_cost_articles incidental to the solicitation of charitable_contribution the unrelated_business_income_tax does not apply since the organization is not in competition with taxable organizations however in general any activity of a sec_511 organization which is carried on for the production_of_income and which otherwise possesses the characteristics required to constitute trade_or_business within the meaning of sec_162 -and which in addition is not substantially related to the performance of exempt functions -presents sufficient likelihood of unfair competition to be within the policy of the tax department of the treasury - internal_revenue_service form 886-a rev page -22- forn 886a name of taxpayer explanation of items department of the t'reasury - internal_revenue_service schedule no or exhibit year period ended 20xx 20xx is not limited to integrated aggregates of assets activities and good will which comprise accordingly for purposes of sec_513 the term trade_or_business has the same meaning it has in sec_162 and generally includes any activity carried on for the production_of_income from the sale_of_goods or performance of services thus the term trade_or_business in sec_513 businesses for the purposes of certain other provisions of the internal_revenue_code activities of producing or distributing goods or performing services from which a particular amount of gross_income is derived do not lose identity as trade_or_business merely because they are carried on within a larger aggregate of similar activities or within a larger complex of other endeavors which may or may not be related to the exempt purposes of the organization thus for example the regular sale of pharmaceutical supplies to the general_public by a hospital pharmacy does not lose identity as trade_or_business merely because the pharmacy also furnishes supplies to the hospital and patients of the hospital in accordance with its exempt purposes or in compliance with the terms of sec_513 similarly activities of soliciting selling and publishing commercial advertising do not lose identity as a trade_or_business even though the advertising is published in an exempt_organization periodical which contains editorial matter related to the exempt purposes of the organization however where an activity carried on for the production_of_income constitutes an unrelated_trade_or_business no part of such trade_or_business shall be excluded from such classification merely because it does not result in profit federal tax regulation sec_1_513-1 defines regularly carried on general principles -in determining whether trade_or_business from which a particular amount of gross_income derives is regularly carried on within the meaning of sec_512 regard must be had to the frequency and continuity with which the activities productive of the income are conducted and the manner in which they are pursued this requirement must be applied in light of the purpose of the unrelated_business_income_tax to place exempt_organization business activities upon the same tax basis as the nonexempt business endeavors with which they compete hence for example specific business activities of an exempt_organization will ordinarily be deemed to be regularly carried on if they manifest a frequency and continuity and are pursued in a manner generally similar to comparable commercial activities of nonexempt organizations federal tax regulation sec_1_513-1 defines substantially related in general -gross income derives from unrelated_trade_or_business within the meaning of sec_513 if the conduct of the trade_or_business which produces the income is not substantially related other than through the production of funds to the purposes for which exemption is granted the presence of this requirement necessitates an examination of the relationship between the business activities which generate the particular income in question - the activities that is of producing or distributing the goods or performing the services involved -and the accomplishment of the organizations exempt purposes department of the treasury - internal_revenue_service form 886-a rev page -23- form 886a name of taxpayer explanation of items department of the treasury - internal_revenue_service schedule no or exhibit year period ended 20xx 20xx type of relationship required -trade or business is related to exempt purposes in the relevant sense only where the conduct of the business activities has causal relationship to the achievement of exempt purposes other than through the production_of_income and it is substantially related for purposes of sec_513 only if the causal relationship is a substantial one thus for the conduct of trade_or_business from which a particular amount of gross_income is derived to be substantially related to purposes for which exemption is granted the production or distribution of the goods or the performance of the services from which the gross_income is derived must contribute importantly to the accomplishment of those purposes where the production or distribution of the goods or the performance of the services does not contribute importantly to the accomplishment of the exempt purposes of an organization the income from the sale of the goods or the performance of the services does not derive from the conduct of related trade_or_business whether activities productive of gross_income contribute importantly to the accomplishment of any purpose for which an organization is granted exemption depends in each case upon the facts and circumstances involved size and extent of activities -in determining whether activities contribute importantly to the accomplishment of an exempt_purpose the size and extent of the activities involved must be considered in relation to the nature and extent of the exempt_function which they purport to serve thus where income is realized by an exempt_organization from activities which are in part related to the performance of its exempt functions but which are conducted on a larger scale than is reasonably necessary for performance of such functions the gross_income attributable to that portion of the activities in excess of the needs of exempt functions constitutes gross_income from the conduct of unrelated_trade_or_business such income is not derived from the production or distribution of goods or the performance of services which contribute importantly to the accomplishment of any exempt_purpose of the organization federal tax regulation sec_1_513-1 provide for exceptions from unrelated_business_income - sec_513 specifically states that the term unrelated_trade_or_business does not include - any trade_or_business in which substantially_all the work in carrying on such trade_or_business is performed for the organization without compensation or any trade_or_business carried on by an organization described in sec_501 or by a governmental college or university described in sec_511 primarily for the convenience of its members students patients officers or employees or any trade_or_business carried on by a local association of employees described in sec_501 organized before date which consists of the selling by the organization of items of work-related clothes and equipment and items normally sold through vending machines through food dispensing facilities or by snack bars for the convenience of its members at their usual places of employment or form 886-a crev department of the treasury - internal_revenue_service page -24- ham 886a name of taxpayer explanation of items department of the treasury - internal_revenue_service schedule no or exhibit year period ended 20xx 20xx any trade_or_business which consists of selling merchandise substantially_all of which has been received by the organization as gifts or contributions revrul_68_490 provides that hospital pharmaceutical sales to the general_public constitute unrelated_business_income under sec_512 the revenue_ruling provided that there is no substantial causal relationship between the achievement of the hospital’s exempt_purpose and the sale of pharmaceutical supplies to members of the general_public who do not otherwise avail themselves of the hospital’s medical or diagnostic facilities the ruling provided that pharmaceutical sales to the general_public by an sec_501 hospital constitute unrelated_business_income sec_6651 failure_to_file tax return- addition to the tax in case of failure-- to file any return required under authority of subchapter_a of chapter other than part iii thereof sec_6031 et seq subchapter_a of chapter relating to distilled_spirits wines and beer or of subchapter_a of chapter relating to tobacco cigars cigarettes and cigarette papers and tubes or of subchapter_a of chapter relating to machine guns and certain other firearms on the date prescribed therefor determined with regard to any extension of time for filing unless it is shown that such failure is due to reasonable_cause and not due to willful neglect there shall be added to the amount_required_to_be_shown_as_tax on such return percent of the amount of such tax if the failure is for not more than month with an additional percent for each additional month or fraction thereof during which such failure continues not exceeding percent in the aggregate sec_6651 failure to pay the amount shown as tax on any return specified in paragraph on or before the date prescribed for payment of such tax determined with regard to any extension of time for payment unless it is shown that such failure is due to reasonable_cause and not due to willful neglect there shall be added to the amount shown as tax on such return percent of the amount of such tax if the failure is for not more than month with an additional percent for each additional month or fraction thereof during which such failure continues not exceeding percent in the aggregate taxpayer’s position taxpayer states that the sale and rental of durable medical equipment to all patients furthers their exempt_purpose and is not subject_to unrelated_business_income taxpayer refers to the bylaws of provision of health care services to the patients of said hospitals and the communities they serve and the outlying areas does not refuse medically necessary services to anyone based on ability to pay is formed to assist the facilities of communities are and further the stating that and and form 886-a rev department of the treasury - internal_revenue_service page -25- foun 886a name of taxpayer explanation of items department of the treasury - internal_revenue_service schedule no or exhibit year period ended 20xx 20xx taxpayer indicates that the sale and rental of durable medical equipment furthers an exempt_purpose of the provision of health care they believe that all sales and rentals of dme constitute exempt_income and are excluded from unrelated_business_income for that reason government’s position taxpayer’s sales and rentals of durable medical equipment to the general_public in a commercial manner constitutes unrelated_business_income as defined under sec_513 the sales and rentals of durable medical equipment constitute an unrelated_trade_or_business regularly carried on the organization is operating two stores located in and selling and renting durable medical equipment at commercial prices is not a charitable activity under sec_501 and does not further an exempt_purpose further taxpayer’s sale and rental of durable medical equipment to the public are in direct competition with other for profit durable medical equipment providers including and conclusion taxpayer’s sales and rentals of durable medical equipment to the public at commercial prices constitutes unrelated_business_income as defined under sec_513 taxpayer is liable for filing forms 990-t exempt_organization business income_tax return unrelated_business_income_tax and penalties under sec_6651 and sec_6651 for failure_to_file and failure to pay sec_513 provides that the term unrelated_trade_or_business means any trade_or_business the conduct of which is not substantially related aside from the need of such organization for income or funds or the use it makes of the profits derived to the exercise or performance by such organization of its charitable educational or other purpose or function constituting the basis for its exemption the sale and rental of durable medical equipment at commercial market prices to the public is in direct competition with other for profit durable medical equipment providers the sale of rental of durable medical equipment to the public at market prices constitutes unrelated_business_income under sec_513 taxpayer is liable for filing forms 990-t exempt_organization business income_tax return unrelated_business_income_tax and penalties under sec_6651 and sec_6651 for failure_to_file and failure to pay department of the treasury - internal_revenue_service form 886-a rev page -26-
